Citation Nr: 0616022	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.	Entitlement to service connection for a restrictive 
ventilatory defect, claimed as a respiratory disorder.  

2.	Entitlement to service connection for skin disorders.  

3.	Entitlement to service connection for vision disability.  

4.	Entitlement t o service connection for prostate 
disability.

5.	Entitlement to service connection for hypertension.  

6.	Entitlement to service connection for headaches.  

7.	Whether new and material evidence had been submitted to 
reopen a claim for service connection for a low back 
disability.  

8.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes 
mellitus.  

9.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

10.	Whether new and material 
evidence has been submitted to reopen a claim for 
service connection for arthritis of the neck, shoulder, 
and thoracic spine.  

11.	Whether new and material 
evidence has been submitted to reopen a claim for 
service connection for bilateral carpal tunnel syndrome 
with neurological dysfunction in the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to March 1964 
and from May 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO that denied the benefits currently sought on appeal.  In 
October 2005, the veteran appeared and gave testimony at an 
RO hearing before the undersigned.  A transcript of this 
hearing is in the claims folder.  

The issues on appeal, excepting that of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bilateral carpal tunnel syndrome with 
neurological dysfunction in the right wrist, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.	In an October 1989 rating action the RO denied the 
veteran's claim of service connection for bilateral 
carpal tunnel syndrome with neurological dysfunction in 
the right wrist.  

2.	Evidence added to the record since the October 1989 
rating action relates to an unestablished fact necessary 
to substantiate the claim and must be considered in 
order to fairly decide its merits.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision 
is new and material, and the claim for service connection 
for bilateral carpal tunnel syndrome with neurological 
dysfunction in the right wrist is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim for service connection for bilateral 
carpal tunnel syndrome with neurological dysfunction in the 
right wrist,.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.  In view of the 
decision below that reopens the veteran's claim for service 
connection for bilateral carpal tunnel syndrome with 
neurological dysfunction in the right wrist, the Board 
reminds the RO that the Court's decision in Dingess/Hartman 
v. Nicholson, supra, requires further notification of the 
veteran in regard to the VA laws and regulations governing 
the assignment of a disability rating for this disability and 
the assignment of an effective date for service connection in 
the event that service connection for these disabilities is 
ultimately granted.  
In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the VCAA notice letter regarding the reopening 
of previously denied claims was sent to the veteran after the 
initial rating currently being appealed. Since the VCAA 
notice came after the initial adjudication, the timing of the 
notice does not comply with the requirement that the notice 
must precede the adjudication.  However, the appellant has 
had ample opportunity to submit additional argument and 
evidence after the VCAA notice was provided and he was not 
otherwise prejudiced by the delayed VCAA notice.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material." Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the denial of service connection for bilateral 
carpal tunnel syndrome with neurological dysfunction in the 
right wrist by the RO in October 1989 was, essentially, that 
the record did not demonstrate any pathology that could be 
construed as carpal tunnel syndrome or similar neurological 
dysfunction during service and there was no evidence of such 
disabilities until many years after service. The evidence 
associated with claims folder subsequent to the October 1989 
rating action includes statements from the veteran to the 
effect that he began to develop problems in his wrists and 
arms after performing duties during service that involved the 
frequent operation of a pneumatic chipper.  

The veteran is competent to describe his duties during 
service and also to comment upon his physical symptoms.  The 
credibility of such evidence is assumed for purposes of 
determining whether a claim should be reopened under the 
holding in Justus, supra.  Such evidence is not cumulative of 
evidence that was of record in October 1989 and this evidence 
is also material since it is directly relevant to the issue 
on appeal and is of such significance that it raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for bilateral carpal tunnel syndrome 
with neurological dysfunction in the right wrist.  




ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for bilateral carpal tunnel syndrome with 
neurological dysfunction in the right wrist is granted.


REMAND

In view of the grant of the veteran's application to reopen 
his claim for service connection for bilateral carpal tunnel 
syndrome with right wrist neurological dysfunction, the RO 
should adjudicate this issue on a de novo basis prior to 
further appellate review.  However, prior to further 
adjudication of this issue, as well as the other issues on 
appeal, further development of the evidence is necessary.  

The veteran has indicated that he has received considerable 
relevant treatment over the years at various VA facilities 
and that all the relevant evidence reflecting this treatment 
has not been obtained and associated with the claims folder.  
As VA has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file. 38 U.S.C.A. § 5103A(b), (c) (West 
2004); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain 
copies of all clinical records not 
currently associated with the claims 
folder, documenting the veteran's 
reported treatment at VA Medical 
Centers in Minneapolis, Minnesota; 
Gainesville, Florida; and Lake City, 
Florida; as well as the VA 
outpatient clinics in Jacksonville, 
Florida; Key West, Florida; Key 
Largo, Florida; and Oakland Park, 
Florida.  These records should 
include the VA environmental agents 
examination that the veteran 
reportedly underwent on March 3, 
2004, at the VA Gainesville 
facility.  All records obtained 
should be associated with the claims 
folder.  

2.  Then the AMC or RO should 
adjudicate the issues currently on 
appeal.  If any benefit sought on 
appeal is denied, the veteran and 
his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond. The case 
should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


